DLD-064                                                           NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 18-3054
                                        ___________

                            In re: TIMOTHY DOYLE YOUNG,
                                                  Petitioner
                         ____________________________________

                            On a Petition for Writ of Mandamus
                         ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     January 3, 2019

          Before: JORDAN, GREENAWAY, JR., and NYGAARD, Circuit Judges


                              (Opinion filed: January 25, 2019)
                                         _________

                                         OPINION *
                                         _________

PER CURIAM

         Timothy Doyle Young is a longtime inmate of USP-Florence, a maximum security

prison in Colorado. Though neither housed in this Circuit, nor currently litigating in this

Circuit, Young has filed a mandamus petition seeking from this Circuit an order “that

forces the DOJ to treat [his] chronic Hepatitis-infection.” 1 Young also asks that we


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
    It appears that we are but the latest forum in which Young has shopped his request for
declare unconstitutional the Prison Litigation Reform Act (“PLRA”) and various other

statutes that purportedly “have prevented Due Process and access to the Courts.”

       Young’s petition will be denied, largely for the same reason we denied the

mandamus petition he filed in this Court almost nine years ago. See In re Young, 382 F.

App’x 148, 149 (3d Cir. 2010) (per curiam) (concluding, inter alia, that “[w]e have no

power to issue writs with respect to a matter not within our jurisdiction”). We conclude

as well that Young has satisfied none of the criteria for mandamus relief. See generally

Hollingsworth v. Perry, 558 U.S. 183 (2010) (per curiam) (requiring mandamus

petitioner to show that (1) he has no other adequate means to get the relief he seeks; (2)

his right to relief is clear and immune from dispute; and (3) mandamus relief is

appropriate under the circumstances of his case). 2




medical treatment. See, e.g., Young v. Sickler, 732 F. App’x 358, 359 (5th Cir. 2018)
(per curiam) (“Young’s claims regarding any denial of treatment of his Hepatitis C
condition are not before us and would be properly pursued only in Colorado, where he is
housed.”).
2
  Young is advised that mandamus may not be used to circumvent the fee requirements of
the PLRA. See Madden v. Myers, 102 F.3d 74, 78 (3d Cir. 1996), superseded in part by
3d Cir. L.A.R. 24.1(c) (2011) (“A litigant should not be able to evade the PLRA by
masking as a mandamus petition a paper otherwise subject to the Act . . .. It is the nature
of the document, rather than the label attached by the litigant, that controls.”).
                                             2